Citation Nr: 1413101	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-46 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran's original claim of entitlement to service connection for a left knee disability was denied in a June 1979 rating decision.  He did not appeal the denial.  The RO declined to reopen the claim in July 2000 and September 2000.  The Veteran did not appeal.

In the April 2009 rating decision, the RO again denied the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a left knee disability.  The Veteran disagreed with the decision and perfected his appeal by filing a substantive appeal (VA Form 9) in December 2009.

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been made by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making the RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).  As such, the Board's first inquiry is whether new and material evidence has been received sufficient to reopen the claim.

In a June 2012 Board action, the claim was remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a January 2013 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  In September 2000, the RO declined to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2.  The evidence received since the September 2000 RO denial is cumulative of the evidence at the time of the prior final denial of service connection for a left knee disability, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A September 2000 RO decision denying an application to reopen a claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Since the September 2000 RO decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the pending new and material evidence claim, a notice letter in June 2012 complied with VA's duty to notify the Veteran with regard to this issue.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the June 2012 letter, the RO informed the Veteran of its duty to assist him in substantiating his claim to reopen under the VCAA, and the effect of this duty upon this issue.  This letter informed him of what constituted new and material evidence to reopen the previously denied, unappealed claim.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim.  Moreover, there is no timing problem as to notice since, as indicated above, the Veteran's claim was readjudicated in the January 2013 SSOC, following the issuance of the June 2012 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Regarding VA's duty to assist as to the current issue on appeal, the RO obtained the Veteran's service treatment records (STRs) and a VA examination in March 2012.

There is no indication that any additional action is needed to comply with the duty to assist.  As will be discussed below, evidence sufficient to reopen the claim has not been received.  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Claim to Reopen

In the current appeal, the Veteran contends that he suffers from a left knee disability that was aggravated by his military service.  In this regard, review of the claims file shows that an application to reopen a claim of service connection for a left knee disability was previously denied by a September 2000 RO decision.  The Veteran did not appeal and the RO decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111.  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  "[T]he Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As noted above, the Veteran's claim of service connection for a left knee disability was last previously considered and denied in a September 2000 RO action.  The evidence associated with the Veteran's claims file at the time of the last final denial included, but was not limited to, STRs and the Veteran's statements.

At the time of the last final denial, the Veteran contended that he had a left knee disability that pre-existed his military service and was aggravated beyond the natural progression of the disability during his military service.  See the Veteran's statement dated March 2000.

The Veteran's available service records show active duty service from May 1975 to May 1979.  His January 1975 enlistment examination documented a history of a left knee injury incurred while playing basketball.  It was noted that the injury was a mild dislocation and was subsequently aspirated twice.  The enlistment examiner noted "[n]o complaints in regards to the left knee at the present time."  STRs dated in February 1978 documented current complaints of left knee swelling with activity for the previous two to three weeks.  X-rays conducted at that time revealed "mass from post-medial plateau with arthritic changes."  In March 1978, it was noted that the Veteran "has had episodes of recurrent effusion and give way of his left knee which has become more frequent in the recent past.  X-rays performed in March 1978 revealed "lateral separation of the posterior aspect of the medial meniscus."  The Veteran underwent a left knee arthroscopy to reconstruct the left knee in March 1978.  STRs document physical profiles due to the left knee disability through October 1978.

In a March 2000 statement, the Veteran asserted that he continued to experienced left knee problems following the in-service surgery.  See the Veteran's statement dated March 2000.

In the September 2000 decision, the RO declined to reopen the Veteran's previously denied claim because he did not submit new and material evidence demonstrating that his left knee condition was caused or aggravated by his military service.

As indicated above, the September 2000 RO denial of the claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).  The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claim of entitlement to service connection for a left knee disability has not been received.

The evidence associated with the claims file subsequent to the prior final decision includes, but is not limited to, the Veteran's November 2008 claim to reopen; a VA examination report dated March 2012; and lay statements of the Veteran, his spouse, and his neighbor.

Medical evidence has been added to the record indicating that the Veteran has a continuing diagnosis of a left knee disability.  See, e.g., the VA examination report dated March 2012.  The Board recognizes that this evidence is new, in that it was not of record at the time of the last final denial; however, this evidence is not material because the question of current and continuing diagnosis was not in dispute.  With regard to the Veteran's repeated assertions concerning the incurrence and etiology of the current disability, these contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The recently received evidence documents a currently diagnosed left knee disability as well as the Veteran's contentions of in-service aggravation and continuing symptomatology; this evidence cannot be considered "material" because it is cumulative of the evidence previously of record.  The Board notes that the lay statements of the Veteran's spouse and his neighbor while new, are not material as these statements are simply reiterations of the Veteran's statements concerning current and continuing left knee symptomatology.  To this end, while the Board acknowledges that the Veteran, his spouse, and his neighbor are presumed credible for the purpose of determining whether new and material evidence has been submitted, the record does not indicate that they are competent to opine on complex medical questions such as the etiology of the claimed left knee disability.

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence or argument concerning nexus that was not previously considered in prior decisions.  Accordingly, his contentions made during the current appeal may not be deemed to be both new and material.  Shade, supra.

The Board further observes that the recently added March 2012 VA examination report determined that "[i]t is less likely than not that the Veteran's reported left knee injury prior to military service was aggravated beyond the expected progression by his left knee surgery during military service."  Although this evidence is new, it is unfavorable to the left knee disability claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material). 

The Veteran has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2013).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for a left knee disability is not reopened.


ORDER

The application to reopen a claim of entitlement to service connection for a left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


